RUDKIN, Circuit Judge.
December 15, 1927, an immigrant inspector made complaint before a United States commissioner in the Western district of Washington, charging that on March 4, 1927, near Murietta Hot Springs, Cal., in the Southern district of that state, and within the jurisdiction of'the United States District Court for the Southern District of California, one Virgil Adair, then and there being, did knowingly, willfully, unlawfully, and feloniously bring into the United States in the said division and district, by airplane, four Chinese alien persons, not duly admitted by an immigrant inspector, and not lawfully entitled to enter or reside within the United States, in violation of the provisions of section 8 of the Immigration Act of February 5, 1917 (8 USCA § 144); that subsequent to March 4, 1927, an indictment charging the said Virgil Adair with the commission of said offense was duly and regularly returned in the District Court of the United States for the Southern District of California; that upon the filing of said indictment a warrant for the arrest of said Virgil Adair was issued and that said Adair is now a fugitive from justice, within the Southern division of the Western district of Washington.
Upon this complaint, a warrant of arrest was duly issued, and on the same day the warrant was duly executed by the United States marshal. On the following day, December 16,1927, Adair was brought before the United States commissioner, and upon arraignment pleaded not guilty, admitted his identity, and waived a hearing. He was thereupon committed to the county jail of Pierce county, Washington, pending trial or discharge by due process of law, in default of bail in the sum of $4,000. A commitment immediately issued, commanding the United States marshal to commit Adair to the custody of the keeper of , the Pierce county jail, and commanding the keeper of the jail to receive him as a prisoner of the United States into his custody, and there safely keep him until discharged by due course of law. Three days later, on December 19, 1927, Adair filed a petition for writ of habeas eorpus, alleging that on December 15 he was arrested under and by direction of the United States marshal for the Western district of Washington ; that he was then confined in the Pierce county jail, at Tacoma, Wash., and that he was unlawfully deprived of his liberty by reason of the fact that the officers had no warrant of arrest for him, nor was he held by virtue of any warrant of arrest issued out of any court.
Section 1014 of the Revised Statutes provides: For any crime or offense against the United States, the offender may, by any justice or judge of the United States, or any commissioner of a Circuit Court to take bail, or by certain state judges and magistrates of any state where he may be found, and agreeably to the usual mode of process against offenders in such state, and at the expense of the United States, be arrested and imprisoned, or bailed, as the ease may be, for trial before such court of the United States as by law has cognizance of the offense; that copies of the process shall be returned as speedily as may be into the clerk’s office of such court, together with the recognizance of the witnesses for their appearance to testify in the ease; and that where any offender or witness is committed in any district other than that where the offense is to be tried, *127it shall be the duty of the judge of the district where such offender or witness is imprisoned, seasonably to issue, and of the marshal to execute, a warrant for his removal to the district where the trial is to be had. 18 USCA § 591.
It will be seen from the foregoing that the complaint filed before the United States commissioner was sufficient in both form and substance, and that the warrant of arrest and commitment were in conformity to law. The claim advanced by the petitioner that he was unlawfully imprisoned at the time the writ of habeas corpus was applied for was therefore utterly unfounded in fact and in law.
The order of the court below is affirmed.